                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:05-CR-2
                                           :
             v.                            :   (Judge Conner)
                                           :
JESSE ALLEN BURNEY,                        :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 28th day of April, 2021, upon consideration of defendant’s

pro se motion (Doc. 40) to vacate, set aside, or correct sentence pursuant to 28 U.S.C.

§ 2255, and for the reasons set forth in the accompanying memorandum, it is hereby

ORDERED that:

      1.     Defendant’s motion (Doc. 40) to vacate, set aside, or correct sentence
             pursuant to 28 U.S.C. § 2255 is DENIED.

      2.     A certificate of appealability is DENIED. See 28 U.S.C. § 2255 Rule
             11(a).

      3.     The Clerk of Court is directed to close the corresponding civil case
             number 1:19-CV-1277.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
